(Por la Corte, a propuesta
del Juez Asociado Sr. Todd, Jr.)
PoR cuanto, Emiliano Cataquet Grafal fué declarado culpable por la Corte de Distrito de Aguadilía, de una infracción al artículo 7 de la Ley núm. 14 de 1936, por no tener inscrita una pistola que se le ocupó, y sentenciado a cumplir seis meses de cárcel;
PoR cuanto, el acusado estableció este recurso contra dicha sen-tencia el 17 de abril de 1942 y en junio 14 se radicó en esta Corte Suprema la transcripción de autos y se señaló la vista del caso en su folido para el día 20 de julio de 1942;
PoR cuanto, en dicha fecha compareció el Lie. Benieio Sánchez Castaño y a nombre del acusado radicó una moción solicitando un nuevo término para Radicar su alegato, por la razón de que no fué hasta el 17 de julio que dicho abogado recibió del taquígrafo de la corte inferior copia de la transcripción de evidencia y que de acuerdo con lo que en ella aparece este recurso es meritorio;
Por cuanto, en los autos de este caso no se ha radicado trans-cripción de evidencia alguna y ninguna razón se ha expuesto para no haberlo hecho y como consecuencia no estamos en condiciones de to-mar en consideración los hechos del caso narrados por el abogado en su informe oral y tampoco podemos considerar como razón justifica-tiva para conceder un nuevo término el anteriormente expuesto,
Por tanto, se declara sin lugar la moción del apelante y se deses-tima el recurso.